Appeal Dismissed and Memorandum Opinion filed April 14, 2016.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-16-00134-CR

                 CHARLES ERIC DEVENPORT, Appellant
                                         V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 182nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1400496

                 MEMORANDUM                      OPINION
      Appellant entered a guilty plea to sexual assault. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant
to imprisonment for 12 years and dismissed two cases pending against him. We
dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2